Citation Nr: 1717137	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-41 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis, claimed as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his daughter testified at a Board videoconference hearing before the undersigned in November 2012.  A transcript of this hearing is of record. 

The Board remanded this issue in January 2014 and June 2016 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of multiple sclerosis.

2.  The Veteran was exposed to herbicides during his service in Vietnam.

3.  There is an approximate balance of negative and positive evidence as to whether the Veteran's multiple sclerosis is related to his service. 



CONCLUSION OF LAW

Having resolved doubt in favor of the Veteran, the criteria for entitlement to service connection for multiple sclerosis have been met.  38 U.S.C.A. §§ 1101, 1110, 1113 (West 2014); 38 C.F.R. § 3.303, 3.307(a)(6)(iii) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110.

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Board finds that the first Shedden element is met.  The Veteran's treatment records show that examinations including radiographic imaging confirmed a diagnosis of multiple sclerosis, which has continued with worsening symptomatology to the present date.  See, e.g. August 1991 letter from Dr. K.S.K..  Therefore, the Board finds the Veteran has a current disability including multiple sclerosis.

The Board finds that the second Shedden element is met.  The Veteran contends that his multiple sclerosis is a result of exposure to herbicides while he served in Vietnam.  See November 2012 hearing testimony.  The Veteran's service treatment records confirm that the Veteran served in combat within Vietnam.  See Veteran's Certificate of Release or Discharge (noting the Veteran received multiple medals for his service in Vietnam).  Therefore, the Board will presume the Veteran was exposed to herbicides during his active duty service.  See 38 C.F.R. § 3.307(a)(6)(iii).  

The Board finds that the third Shedden element is met.  The Board notes that the record contains both negative and positive nexus opinions.  A March 2014 VA examination indicates that the Veteran's multiple sclerosis is not related to, nor had its onset during service.  Additionally, a July 2016 addendum opinion indicates that it is less likely as not that the Veteran's multiple sclerosis disability is a result of his presumed herbicide exposure in service.  The Board considered these negative nexus opinions but finds them to be inadequate.

First, the Board finds that neither the March 2014 opinion nor the July 2016 opinion fully address the Veteran's contentions that symptoms of multiple sclerosis including back pain and muscle symptoms began during his service.  The Board notes that while the Veteran's enlistment examinations list no back or muscle complaints, a separation examination in 1972 shows that the Veteran did develop some back symptoms.  The VA examiners' opinions do not specifically address whether these symptoms were at least as likely as not early symptoms of multiple sclerosis.  Therefore, the Board cannot conclude on the basis of the VA examiners' opinions that the Veteran's multiple sclerosis symptoms did not begin during his service.

Second, the Board finds the opinions regarding causation by chemical exposure to be conclusory and not entirely supported by the evidence of record.  Specifically, the July 2016 VA examiner cited medical literature in support of his finding that the Veteran's chemical exposure during service is less likely than not related to the Veteran's multiple sclerosis.  The examiner indicated that the article does not list chemical exposure as a risk factor for multiple sclerosis.  However, the Board notes that the cited medical literature specifically indicates that environmental factors appear to play a major role in determining the risk of multiple sclerosis.  The Board finds the VA examiner's opinion does not adequately address whether environmental factors could potentially include forms of chemical exposure. 

The Board considered remanding for further clarification from a VA examiner.  However, the Board finds that remand for another addendum opinion is unlikely to shed further light on the matter.  Specifically, the Board weighed the negative nexus opinion against a positive nexus opinion from a private treatment provider linking the Veteran's multiple sclerosis to his service.  See February 2013 statement from Dr. C.K..  While the positive nexus opinion lacks detailed rational, the private provider indicated he reviewed the Veteran's medical records, which include records showing back symptoms during and after service in Vietnam.  Therefore, the Board finds that the medical literature and treatment records in this case provide some support for the positive nexus opinion under the theory that the Veteran's multiple sclerosis symptoms either began in service or were caused in part by herbicide exposure.  

The Board notes that the Veteran's treatment records and Social Security Administration (SSA) records show that the Veteran experienced back trauma after his service and suffers from a separate back condition, which is not a service-connected disability.  See, e.g., SSA records generally.  The Board acknowledges that the Veteran experienced some symptoms that may not be a result of his multiple sclerosis.  However, the Board also notes that the Veteran contends that symptoms of his multiple sclerosis including muscle weakness contributed to his back injuries.  See November 2012 hearing testimony.  After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds that the Veteran's multiple sclerosis is at least as likely as not related to his service in Vietnam. 



ORDER

Entitlement to service connection for multiple sclerosis is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


